                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                 8:18CR178

       v.
                                                                  ORDER
BENJAMIN M. KABOUREK,

                     Defendant.


      This matter is before the Court on defendant Benjamin M. Kabourek’s unopposed
Motion to Extend Time to Surrender for Service of Sentence (Filing No. 54).

      IT IS ORDERED:
      1.     Defendant Benjamin M. Kabourek’s Motion to Extend Time to Surrender for
             Service of Sentence (Filing No. 54) is granted;
      2.     Defendant shall report no later than 2:00 p.m. on Thursday, August 22, 2019,
             to the institution designated by the U.S. Bureau of Prisons; and
      3.     The Clerk shall deliver a certified copy of this Order to the U.S. Marshal for
             this district.


      Dated this 21st day of June 2019.

                                                BY THE COURT:



                                                Robert F. Rossiter, Jr.
                                                United States District Judge
